[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
South-Western City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision, Slip Opinion No.
2017-Ohio-8384.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-8384
SOUTH-WESTERN CITY SCHOOL DISTRICT BOARD OF EDUCATION, APPELLANT,
         v. FRANKLIN COUNTY BOARD OF REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as South-Western City School Dist. Bd. of Edn. v. Franklin Cty.
                Bd. of Revision, Slip Opinion No. 2017-Ohio-8384.]
Taxation—Real-property valuation—Board of Tax Appeals failed to conduct
        independent review of the evidence to determine value of subject property—
        Decision reversed and cause remanded.
  (No. 2015-1191—Submitted August 29, 2017—Decided November 2, 2017.)
              APPEAL from the Board of Tax Appeals, No. 2014-2259.
                                ____________________
        KENNEDY, J.
        {¶ 1} In this appeal, appellant, Board of Education of the South-Western
City School District (“BOE”), challenges a decision of the Board of Tax Appeals
(“BTA”) affirming the Franklin County Board of Revision’s (“BOR’s”) reduced
valuation of a residential property in the amount of $65,000 for tax year 2011. The
                            SUPREME COURT OF OHIO




BOE argues that the BTA failed in its duty to independently evaluate the evidence
to determine the value of the property. We agree and therefore vacate the BTA’s
decision and remand this matter to the BTA. Because this proposition of law is
dispositive, we do not address the BOE’s additional proposition of law.
                              Factual Background
       {¶ 2} The property at issue is a two-story residential property located in
Columbus, Ohio. The Franklin County auditor assigned a true value of $113,300
for tax year 2011. On April 2, 2012, the owner, appellee Nadia Ryumshin, filed a
complaint seeking a reduction to $57,000, contending that home values in the area
had declined. The BOE filed a countercomplaint seeking to retain the auditor’s
valuation.
       {¶ 3} Ryumshin and counsel for the BOE appeared at the BOR hearing. In
support of the requested reduction, Ryumshin presented comparable-sales
documents that had been supplied by a real-estate agent, who did not appear at the
hearing. Counsel for the BOE characterized many of Ryumshin’s comparable sales
as “HUD sales.”
       {¶ 4} Ryumshin’s son spoke on her behalf at the hearing due to a language
barrier. He indicated that relatives rented the property for $850 per month, which
represents the sum of the mortgage, insurance, and tax payments on the property.
The BOE did not submit any documentary evidence or present any witnesses.
       {¶ 5} The BOR reduced the property’s value to $65,000. In determining
this value, the BOR did not limit itself to the evidence presented by Ryumshin.
Instead, the BOR considered additional evidence it obtained after the hearing that
it used to apply sales-comparison and income approaches to the valuation.
       {¶ 6} The BOE appealed to the BTA, which held a hearing on January 7,
2015. Ryumshin, counsel for the BOE, and counsel for the BOR appeared.
       {¶ 7} Christine Holdrieth, the supervisor of the auditor’s appraisal
department, testified at the hearing. She explained that she had represented the




                                        2
                               January Term, 2017




auditor at the BOR hearing and had performed the bulk of the analysis for the
BOR’s sales-comparison and income approaches to the valuation.
       {¶ 8} For the sales-comparison approach, Holdrieth explained that the BOR
reviewed Ryumshin’s comparable-sales documents prior to the hearing and then
obtained and reviewed additional comparable sales after the hearing. Holdrieth
stated that Ryumshin’s comparable sales were questionable because they “were all
low sales,” and she explained that a broader spectrum of sales that better resembled
the property therefore needed to be considered. The BOR neither shared the
additional comparables with the parties nor included them in the record transmitted
to the BTA because they were viewed electronically and not in paper form.
       {¶ 9} For the income approach, Holdrieth explained that the process is a
“simple mathematic[al]” exercise that involves multiplying the rental rate by the
gross rent multiplier (“GRM”).      The GRM data, which contains information
pertaining to neighborhood-area rents and sales, is provided to the auditor’s office
by a contract appraisal company. The record transmitted to the BTA did not contain
the GRM data. The BOE later obtained a document reflecting the GRM data relied
on by the BOR, and it was entered into the BTA’s record.
       {¶ 10} Holdrieth explained that the BOR weighted its sales-comparison and
income approaches in arriving at its $65,000 determination. The BOR did not
consider one approach more reliable than the other. When Holdrieth was asked
whether she could provide a specific calculation that would equal $65,000, she
responded, “I can play math games all day. I could do division and make it come
out to sixty-five and give you that which is totally irrelevant. It’s an irrelevant
value. But mathematically I can do it, sure.”
       {¶ 11} On June 22, 2015, the BTA issued its decision. Although the BTA
admonished the BOR for failing to meet “its statutory duty to create and maintain
a record capable of being reviewed on appeal, including the evidence relied upon
to reach its decision,” BTA No. 2014-2259, 2015 Ohio Tax LEXIS 2800, *5 (June




                                         3
                             SUPREME COURT OF OHIO




22, 2015), it upheld the BOR’s determination of value as sufficiently supported by
the record.
       {¶ 12} The BOE has appealed.
                                     Analysis
       {¶ 13} In reviewing a BTA decision, we determine whether the decision is
“reasonable and lawful.” Columbus City School Dist. Bd. of Edn. v. Zaino, 90 Ohio
St.3d 496, 497, 739 N.E.2d 783 (2000); R.C. 5717.04. The BTA is responsible for
determining factual issues, but we “ ‘will not hesitate to reverse a BTA decision
that is based on an incorrect legal conclusion.’ ” Satullo v. Wilkins, 111 Ohio St.3d
399, 2006-Ohio-5856, 856 N.E.2d 954, ¶ 14, quoting Gahanna–Jefferson Local
School Dist. Bd. of Edn. v. Zaino, 93 Ohio St.3d 231, 232, 754 N.E.2d 789 (2001).
       {¶ 14} In the present case, the BOE asserts that the BTA erred by failing to
discharge its duty to base its decision on an independent weighing of the evidence.
A decision of a county board of revision “should not be accorded a presumption of
validity.” Colonial Village, Ltd. v. Washington Cty. Bd. of Revision, 114 Ohio
St.3d 493, 2007-Ohio-4641, 873 N.E.2d 298, ¶ 23. It is the duty of the BTA to
“ ‘independently weigh and evaluate all evidence properly before it’ ” in arriving
at its own decision. Hilliard City Schools Bd. of Edn. v. Franklin Cty. Bd. of
Revision, 128    Ohio     St.3d    565,       2011-Ohio-2258,   949     N.E.2d     1,
¶ 17, quoting Columbus Bd. of Edn. v. Franklin Cty. Bd. of Revision, 76 Ohio St.3d
13, 15, 665 N.E.2d 1098 (1996). This requires the BTA “to state what evidence it
considered relevant in reaching its value determinations.” Howard v. Cuyahoga
Cty. Bd. of Revision, 37 Ohio St.3d 195, 197, 524 N.E.2d 887 (1988). “[T]he BTA
must engage in sufficient discussion of the evidence to permit the court on appeal
to determine whether the BTA acted reasonably and lawfully.” Lutheran Social
Servs. of Cent. Ohio Village Hous., Inc. v. Franklin Cty. Bd. of Revision, 150 Ohio
St.3d 125, 2017-Ohio-900, 79 N.E.2d 541, ¶ 12.




                                          4
                                January Term, 2017




       {¶ 15} It is clear from the BTA’s decision that it failed to conduct an
independent review of the evidence to determine the value of the subject property.
See Vandalia-Butler City Schools Bd. of Edn. v. Montgomery Cty. Bd. of Revision,
130 Ohio St.3d 291, 2011-Ohio-5078, 958 N.E.2d 131, ¶ 17-18 (inferring from the
text of the BTA’s decision its failure to independently review the evidence).
Instead, the BTA merely deferred to the BOR, treating the BOR’s assignment of
value as presumptively valid.
       {¶ 16} The BTA found that Ryumshin had demonstrated that the initial
assessment of the property overstated its value, but it failed to explain why it was
persuaded by Ryumshin’s evidence.         The BTA did not address the BOE’s
arguments that Ryumshin’s comparables were not probative of the property’s value
and should be excluded as hearsay.
       {¶ 17} In reviewing the BOR’s value determination, the BTA stated merely,
“[W]e find the adjustments effected by the BOR are sufficiently supported by the
record.” 2015 Ohio Tax LEXIS 2800 at *9. The BTA failed to address the BOE’s
substantive challenges to the BOR’s application of the sales-comparison and
income approaches.
       {¶ 18} The BTA discussed Ryumshin’s evidence and Holdrieth’s testimony
as a factual narrative; it did not analyze their evidentiary weight. The BTA’s duty
to independently evaluate the evidence is not discharged through a mere recitation
of that evidence. Vandalia-Butler City Schools, 130 Ohio St.3d 291, 2011-Ohio-
5078, 958 N.E.2d 131, at ¶ 17. The BTA’s failure to independently weigh the
evidence is perplexing in light of Holdrieth’s response to the question whether she
could provide specific calculations to reach the $65,000 value—that she could
“play math games” to arrive at the BOR’s value, which was an “irrelevant”
valuation. We have held that the BTA acts appropriately in departing from the
BOR’s value when that value cannot be replicated. Sapina v. Cuyahoga Cty. Bd.
of Revision, 136 Ohio St.3d 188, 2013-Ohio-3028, 992 N.E.2d 1117, ¶ 35. Here,




                                         5
                            SUPREME COURT OF OHIO




the BTA assigned a value that, according to Holdrieth, could be achieved only
through artifice.
                                   Conclusion
       {¶ 19} The BTA failed to independently evaluate the evidence to determine
the value of the subject property. We therefore vacate the BTA’s decision and
remand this matter to the BTA for further proceedings consistent with this opinion.
                                                                Decision reversed
                                                             and cause remanded.
       O’CONNOR, C.J., and FRENCH, O’NEILL, FISCHER, and DEWINE, JJ., concur.
       O’DONNELL, J., dissents, and would affirm the decision of the Board of Tax
Appeals.
                              _________________
       Rich & Gillis Law Group, L.L.C., Mark H. Gillis, and Richelle L. Thoburn,
for appellant.
                              _________________




                                        6